ORDER
BIROL JOHN DOGAN, of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1983, and who was thereafter suspended from the practice of law for a period of three months by this Court on April 28,1992, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that BIROL J. DOGAN, is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys.